Citation Nr: 0413215	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  97-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee strain, post-operative 
medial meniscectomy with removal of semilunar cartilage.  

2.  Entitlement to service connection for nerve damage of the 
right foot.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty for training (ACTDUTRA) 
from June 1977 to December 1977.

When the issue of entitlement to an initial evaluation in 
excess of 10 percent for residuals of a left knee strain, 
post-operative medial meniscectomy with removal of semilunar 
cartilage, was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2001, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  This issue 
is now before the Board for final appellate consideration.  
The issue of entitlement to service connection for nerve 
damage is on appeal from a March 2003 rating decision of the 
RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's residuals of a left knee strain, post-operative 
medial meniscectomy with removal of semilunar cartilage, are 
manifested by pain and limitation of flexion to no less than 
130 degrees; the most recent X-ray examinations have ruled 
out arthritis and there is no limitation of extension, 
instability, subluxation or frequent episodes of locking, 
pain and effusion into the joint. 

3.  A right foot disability, to include nerve damage, was not 
present during service or for many years thereafter and the 
medical evidence does not link a current right foot disorder 
to any incident of active duty. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of a left knee strain, 
post-operative medial meniscectomy with removal of semilunar 
cartilage, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5258,  5259, 5260, 5261 (2003).

2.  Service connection for a right foot disability, to 
include nerve damage, is not warranted.  38 U.S.C.A. §§ § 
101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim for 
service connection for nerve damage of the right foot after 
the enactment of the VCAA.  Therefore, the VCAA applies to 
that issue.  The veteran filed his claim for a higher 
initial evaluation for the left knee disability before the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003; 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).   

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law with 
respect to the claim for a higher initial evaluation for 
disability of the left knee.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to each claim.  Turning 
to the left knee increased evaluation claim, the Board 
concludes that the discussions in the August 1996 rating 
decision on appeal, the May 1997 statement of the case (SOC) 
and numerous supplemental statements of the case (SSOCs) 
adequately informed him of the information and evidence 
needed to substantiate his claim.  The Board observes that 
VCAA notice letters sent to the veteran in April and June 
2003 and the September 2003 SSOC informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his left knee increased 
evaluation claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra. 

Turning to the right foot service connection claim, the Board 
concludes that the discussions in the March 2003 rating 
decision on appeal and a July 2003 SOC adequately informed 
him of the information and evidence needed to substantiate 
his claim.  The Board observes that a September 2002 VCAA 
notice letter informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that this 
document shows that the appellant was notified of the 
evidence needed to substantiate his right foot service 
connection claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, supra; Pelegrini, supra.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  All available service and post-service medical 
records, including VA and private treatment records, have 
been obtained.  The appellant has not indicated that there 
are any additional medical records available to substantiate 
his claims.  In July 2003, the veteran specifically informed 
VA that he had no more evidence to submit.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that VA conducted an examination in October 
2002, pursuant to the February 2001 remand, to determine the 
nature and severity of the veteran's service-connected left 
knee disability.  Prior to that, VA examined the veteran's 
left knee in July 1998 and February 1999, and obtained an 
addendum in August 1999.  The Board finds that the relevant 
medical evidence of record contains sufficient detail for the 
proper adjudication of the veteran's claim for the assignment 
of a rating in excess of 10 percent for his left knee 
disability; the examinations are adequate for rating 
purposes; and there is sufficient medical evidence to make a 
decision on his claim for service connection for a right foot 
disability.  There is no duty to provide another examination 
with regard to either issue.  38 U.S.C. § 5103A(d);  38 
C.F.R. § 3.159(c)(4).  

Regarding the veteran's right foot service connection claim, 
the Board notes that, in the absence of any relevant abnormal 
findings relating to a right foot injury or disability during 
service or for more than 25 years thereafter, and in view of 
the normal periodic service examination in 1978, any opinion 
linking a current right foot disability to service would be 
speculative at best.  Under these circumstances, there is no 
duty to provide an examination or opinion.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board further notes that, during the pendency of his 
claim the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  He has 
specifically informed VA that he has no additional evidence.  
It is clear that there is no additional relevant evidence 
that has not been obtained and that the appellant desires the 
Board to proceed with its appellate review.  See Quartuccio, 
supra; Pelegrini, supra.

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Prior to its initial adjudication of the right foot service 
connection claim, the AOJ provided the veteran proper VCAA 
notice as to what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Thus the VCAA notice regarding this 
claim complied with the express requirements of the law as 
found by the Court.  

The initial AOJ decision regarding the veteran's initial 
evaluation for the service-connected left knee was made prior 
to November 9, 2000, the date the VCAA was enacted.  As noted 
above, VCAA provisions were subsequently considered and 
complied with.  The RO provided the appellant with notice of 
the VCAA in December 2002 and September 2003.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
elaborates on this particular procedural point below. 

Regarding the veteran's claim for an increased evaluation for 
the left knee, a substantially complete application was 
received years before the VCAA was enacted.  Only after that 
rating action was promulgated did the AOJ, in April, June and 
September 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate that 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice regarding he left knee claim was not 
provided to the appellant prior to the initial AOJ 
adjudication denying an evaluation in excess of 10 percent, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the left knee VCAA notice requirement was harmless 
error.  While the VCAA notices provided to the appellant in 
April, June and September 2003 were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. §
 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to each of his claims.  In its September 2002 VCAA 
assistance letter, VA informed the veteran that he had could 
assist VA process his claim for right foot service connection 
by "telling us about any additional information or evidence 
that you want us to try to get for you."  In its April 2003 
VCAA assistance letter, VA informed the veteran that he had 
could assist VA process his claim for a left knee increased 
evaluation by "telling us about any additional information 
or evidence that you want us to try to get for you."  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran contends that the current 10 percent initial 
evaluation assigned for his residuals of a left knee strain, 
post-operative medial meniscectomy with removal of semilunar 
cartilage, does not adequately reflect the severity of that 
disability.  He also contends that he has a right foot 
disability due to an injury sustained while on ACTDUTRA 
during a fitness test at Cherry Point, North Carolina.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that he was 
evaluated for a neuroma of the left foot in November 1977.  
There are no findings recorded in the service medical records 
relating to an injury or disability of the right foot.  A 
service periodic examination in July 1978 was negative for 
any complaints or clinical findings relating to an injury or 
disability of either foot.  Clinical evaluation of both lower 
extremities was normal.  

VA outpatient reports show that in October 1997 the veteran 
complained of his left knee buckling, with decreased range of 
motion and difficulty walking.  The diagnosis was left knee 
pain.  An X-ray showed no significant bone or joint 
abnormality.  VA outpatient podiatry clinic notes show 
treatment for right foot calluses, onychomycosis and a 
neuroma during the period from 2000 to 2003.  

The report of a July 1998 VA examination provides that the 
veteran complained of increasing left knee soreness, pain and 
tenderness and was not using a cane or brace.  The veteran 
was working and was not on any medications.  Weather changes 
aggravated the left knee.  He mentioned no specific flare-ups 
and on occasion did have some pain, stiffness, give-way, 
locking sensation and lack of endurance.  The veteran also 
indicated an increase in left knee symptoms with prolonged 
use.  The veteran was currently in sales and could do his job 
and normal daily activity.  

On physical examination, the veteran was able to ambulate 
normally.  There was medial joint line tenderness and 
soreness and pain, and pain with motion.  Motion was from 
zero to 135 degrees of flexion.  There was no effusion 
present and McMurray's test was negative.  The knee was 
stable to medial, lateral, anterior and posterior testing.  A 
radiographic report noted that views of the left knee 
revealed evidence of minimal arthritis, with no other 
pathology seen, and provided an impression of minimal 
arthritis.  The diagnosis was residual post-operative medial 
meniscectomy, left knee, with arthritis.  

The report of a February 1999 VA examination provides that 
the examiner reviewed the veteran's claims file.  The veteran 
reported some pain, soreness, occasional giving way, locking 
and fatigability problems.  He did not have many episodes of 
flare-up, although one had occurred two weeks earlier after 
the veteran had stepped the wrong way.  At that time the 
veteran had more pain, locking and some limping but these 
symptoms had since settled down.  The examiner stated that 
the veteran had not worn a brace, or used a cane or crutches.  
He had not taken any medication for the knees and noted no 
other specific flare-ups.  He was functioning on the job and 
could do normal daily activities.  

On physical examination, there was a little bit of medial 
compartment tenderness and a little soreness and tenderness 
with slight pain and motion.  Motion was from zero degrees to 
135 degrees flexion, both actively and passively.  The knee 
was stable to medial and lateral, anterior and posterior 
testing.  McMurray's test was negative.  There was no 
effusion or crepitation with motion.  The examiner stated 
that the claims file indicated some minimal arthritis in the 
past and a new radiographic report would be conducted.  The 
diagnosis was residuals post-operative meniscectomy, left 
knee.  The examiner noted that based upon reasonable medical 
probability and certainty, the arthritis in the veteran's 
left knee was indeed related to his injury and the subsequent 
surgery.  A hand written notation below the diagnosis 
provides that no arthritis was found on that day's X-rays.  
An attached radiographic report states that there was no 
evidence of arthritis of the left knee and provided an 
impression of no significant bone pathology of the left knee.  
An August 1999 addendum by the same VA examiner provides that 
on review, the X-rays done in February 1999 did not show any 
evidence of arthritis.  The examiner stated that at this 
time, there was no evidence of arthritis in the veteran's 
left knee that the examiner could confirm by current X-rays.  

A November 2001 private clinic note indicates that the 
veteran was seen for evaluation of knee pain, specifically 
anterior pain in the patellar tendon area and posterior 
tightness.  The examiner noted that the veteran had pampered 
his knee since the 1979 surgery.  The veteran had exquisite 
pain along the inferior pole of the patella consistent with 
patellar tendonitis and very tight hamstrings.  An X-ray 
revealed fairly well maintained joint space that was only 
slightly narrower than the right knee and good valgus 
alignment.  There was an appearance of some choindral 
calcinosis in the lateral meniscus for which the veteran 
would begin Indocin SR.  The physician noted that the veteran 
would need to work on stretching exercises for his hamstrings 
to see if it helped the pain in the front of his knee.  

The report of an October 2002 VA examination provides that 
the examiner reviewed the veteran's claims file.  On physical 
examination, there was some popping heard with flexion and 
extension, but no pain.  Extension was to zero degrees and 
flexion was to 130 degrees.  Drawer's sign and McMurray's 
signs were negative.  There was no instability present.  The 
examiner asked the veteran to do repetitive sitting, two to 
three times, and it did not cause him any pain.  The veteran 
had good development of the quadriceps muscles.  The veteran 
said that he worked on a Ford Motor Company production line 
and sometimes sat all day and other times stood all day.  The 
veteran said that he experienced only occasional pain in the 
knee.  The diagnosis was residual post-operative meniscectomy 
of the left knee.  The examiner said that based on his 
understanding of the veteran, there were no periods of flare-
up during which he developed severe pain that limited his 
range of motion.  The veteran said that there was no fatigue 
or incoordination and the only problem he noticed was an 
inward turning of the knee when he walked up stairs, which 
the veteran related possibly to his foot.  

Legal Analysis

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left knee strain, post-operative medial 
meniscectomy with removal of semilunar cartilage.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, because this appeal ensues from the initial 
rating assigned on the granting of service connection, 
different percentage ratings may be assigned for different 
periods of time, since the effective date of service 
connection, based on the facts found (so-called "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the August 1996 RO decision that granted service 
connection for the veteran's left knee disability assigned an 
effective date of March 28, 1996.  However, a subsequent 
rating action in May 1997 found clear and unmistakable error 
in the effective date assigned; an earlier effective date of 
December 15, 1977 was granted by that decision.  

The veteran's left knee disability is evaluated as 
symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.  This Diagnostic Code does not 
provide an evaluation in excess of 10 percent.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Moderate recurrent subluxation or 
lateral instability is rated 20 percent, and severe recurrent 
knee subluxation or lateral instability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
his left knee disability.  

Although the veteran has noted some give-way weakness of the 
left knee, the VA examinations dated in July 1998, February 
1999 and October 2002 found no instability or subluxation.  
The VA examination reports also indicate that the veteran 
does not use a cane, brace or crutches.  Thus, an evaluation 
in excess of 10 percent is clearly not warranted under 
Diagnostic Code 5257.

The Board also notes that the veteran's range of motion (as 
noted during VA examinations conducted in July 1998, February 
1999 and October 2002) has been reported as from zero degrees 
of extension (normal) to 130 or 135 degrees of flexion, which 
does not support a compensable rating under Diagnostic Code 
5260 or 5261.  The Board recognizes the veteran's complaint 
of locking, made during the February 1999 VA examination.  
However, the competent medical evidence of record is negative 
for frequent episodes of locking and effusion into the joint.  
Thus, a 20 percent rating under Diagnostic Code 5258 is not 
warranted.  
The Board has considered the veteran's complaints of left 
knee pain.  His left knee disability is rated under Code 5259 
on the basis of symptomatic removal of semilunar cartilage.  
The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not appropriate where, as here, the 
diagnostic code is not predicated on loss of range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (specifically 
addressing the evaluation of a knee disability under Code 
5257).  But see Spurgeon v. Brown, 10 Vet. App. 194 (1997) 
(even if a separate rating for pain is not required, the 
Board is still obligated to provide reasons and bases 
regarding application of the regulation).  The veteran's 
service connected left knee disability does not warrant an 
evaluation in excess of 10 percent, even with consideration 
of sections 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The Board finds that his 
symptoms, including pain, are adequately addressed and 
contemplated by the 10 percent evaluation under Diagnostic 
Code 5259.  The ranges of motion for the left knee that have 
been reported (0 to 130-135 degrees) are normal extension and 
near normal flexion (see 38 C.F.R. § 4.71, Plate II); the 
evidence does not show that the veteran's pain results in 
additional limitation of motion that more nearly approximates 
limitation of flexion to 45 degrees (Diagnostic Code 5260) or 
limitation of extension to 10 degrees (Diagnostic Code 5261).  
That is, there is no evidence of additional loss of motion 
due to pain supported by objective findings, or weakness, 
fatigue, incoordination or flare-ups of symptoms that result 
in additional loss of motion, to a degree that would support 
a compensable rating under either range of motion code for 
the knee.  The October 2002 VA examination report provides 
that, based on an understanding of the veteran's recounting 
of his symptoms, there were no periods of flare-up during 
which he developed severe pain that limited his range of 
motion.  Thus, the Board finds that the veteran's current 10 
percent evaluation appropriately addresses his symptoms, and 
an evaluation in excess of 10 percent, including 
consideration of sections 4.40, 4.45 and 4.59, is not 
warranted.  DeLuca, 8 Vet. App. at 202.

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

However, in this case, while there is antecedent evidence of 
minimal arthritic changes, recent X-rays have ruled it out.  
A February 1999 handwritten, post-evaluation notation and a 
November 1999 addendum express the opinion that the veteran 
had no arthritis in the left knee.  A November 2001 private 
X-ray was negative for arthritis and an October 2002 VA 
examination did not result in a diagnosis of arthritis.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against a current diagnosis 
of arthritis of the left knee.  Thus, even if the veteran had 
instability or subluxation of the left knee, a separate 
rating for left knee arthritis would not be warranted under 
the cited legal authority.

In sum, the competent medical evidence indicates that the 
veteran's residuals of a left knee strain, post-operative 
medial meniscectomy with removal of semilunar cartilage, are 
manifested by pain and limitation of flexion to no less than 
130 degrees; the most recent X-ray examinations have ruled 
out arthritis and there is no limitation of extension, 
instability, subluxation or frequent episodes of locking, 
pain and effusion into the joint. 

The Board observes that in a September 2003 decision, the RO 
declined to send this claim to the VA Central Office for 
additional compensation under 38 C.F.R. § 3.321.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
left knee disability, nor is there any indication that the 
veteran's left knee disability has required any recent 
hospitalization.  There is no documentary evidence that 
because of his left knee disability the veteran has been 
uniquely economically harmed beyond the degree of disability 
anticipated at the current 10 percent evaluation.  The 
medical record indicates that the veteran was employed in 
sales and is now employed by the Ford Motor Company.  He has 
not contended that his service-connected left knee disability 
impairs his employment in any way.  He has submitted no 
employment records referring to any poor job performance 
stemming from his service-connected left knee disability, or 
any medical records showing frequent treatment of his left 
knee disability that would interfere with employment.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

Entitlement to service connection for nerve damage of the 
right foot.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for nerve damage of 
the right foot.  The Board recognizes the veteran's own 
assertions that he currently has a right foot disability that 
began during service or is causally linked to in-service 
trauma.  However, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis.  Espiritu, supra.  Thus, his 
own contentions do not constitute competent medical evidence 
of a nexus between claimed current nerve damage of the right 
foot and service. 

A review of the record reveals that the competent medical 
evidence fails to support the veteran's contentions.  The  
service medical records show that he was evaluated for a 
neuroma of the left foot in November 1977.  There are no 
findings recorded in the service medical records relating to 
an injury or disability of the right foot.  A service 
periodic examination in July 1978 was negative for any 
complaints or clinical findings relating to an injury or 
disability of either foot.  Clinical evaluation of both lower 
extremities was normal.  There is no post-service medical 
records relating to a right foot disability until recent 
years or more than 25 years after the veteran's period of 
ACDUTRA.  Clinical findings records during this time include 
a neuroma, calluses and onychomycosis of the right foot.  
There is no suggestion in these or any other competent 
evidence of record that links such to service.
  
In sum, a right foot disability, to include nerve damage, was 
not present during service or for many years thereafter and 
the medical evidence does not link a current right foot 
disorder to any incident of active duty. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).









ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left knee strain, post-operative medial 
meniscectomy with removal of semilunar cartilage, is denied.  

Entitlement to service connection for nerve damage of the 
right foot is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



